DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment and response filed 5/14/2021 has been entered and is persuasive.
This application is in condition for allowance except for the presence of claims 19-26 directed to inventions non-elected without traverse.  Accordingly, claims 19-26 have been cancelled.
Claims 1, 2, 4-13, 15-18, 27 are allowed.
Claims 19-26 have been canceled.
The following is an examiner’s statement of reasons for allowance: The allowed claims reach patent eligibility, as  the use of non-targeted, ultra-low coverage DNA sequencing, in a method of determining a likelihood of a condition of an individual, without imputing any missing alleles, in fact would not have been routine, well-understood or conventional at the time of the invention.  The references applied (Nicod, 2016, Pollen, 2016, Greene, 2016) were each published within days of the filing of the provisional application, indicating while it may have been desirable, it was not routine. The additional limitation clarifying that the calculation is a likelihood calculation, makes clear what is to be performed with that non-routine element.  The allowed claims are novel and non-obvious over the art of record.  Nicod and Pollen (or Nicod and Greene) cannot be combined to achieve the claimed invention.  Nicod requires the use of imputation, thus one of skill would not look to methods which specifically no not use imputation to make the desired calculations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631